OFFICE      OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




Ron. V. B. Coar
Gountp    Attorney
Blanc0 County




                                                this department
has been received an                         quote the applioable
portion of your 1




                                         tax was votea by
                                        County of Blanoo.

                             ct Xo. Three deeirePr to borrow
                                    (iusstfon: Can the Gom-


                   arent.from your lstter of January 19,
                  oo County Speofal Right of Way Fund 1s
alearly a sinking Lund, snd is a funa orested for extin-
&shln&   and paping a funded t&b*.
           In the Revised Civil LNatutes, we Z%nd only
three Articlse Whioh prtiibe fer the investment of eink-
in@ funds,  suoh as here invoLved.
Eon. v.   3.   Coar,   page   2


           "Article 779. Investment cf ainking fund. -
      The Cos&zsIoners( Cousts may Invest sinking funds
      aacumulated for the redemption and payuaot of any
      bonds lssued'by such oounty, politioal subdivision
      0r aefined district th4r00r, In bonds of the United
      States, of Texas, or any county In this State; or
      in bonds;of the Federal Farm Loan Bank system. xo
      such bona8 ahall be.purchased which, acoordine to
      their terna, mature et a date eubsacuent to the time
      of maturity oi the bonds for the psyment of whloh
      such sinking fxnt3was created.*
            "Arti    836. Investments. - The legally
      authorized governing body of any county, city or
      towu , or the trustees of any sohool district or
      school oommunity, may lnveet their respsotive sink-
      ing funds for the redemption and payiEentof the
      outstandInS bonds of such county, city or town,
      or aommunity, In bonds of the United States, war-
      savings certifiaates, and certitioatea of lndebted-
      ness  Issued by the Secretary of the Treasury of
      the United Btatee, and In bonds of Texas, or any
      00unty of this State, or of any lnoorporated city
      or town. NO such bonds shall be purchased which,
      acoordinq~to their terms, mature at a date subse-
      quent to the time of maturity or the bonds for the
      payment of tiich auoh sinking fund was created.*
           -Art 1014 637. Secondary Investments. - In
      th.eevent a Soverning body Is unable to purohase
      securIt.Iesof the oharacter mentioned In the pre-
      ceding artiale, which mature at a date prior to
      the tine of ~rr~turityof the bonds for the payment
      of which suoh sinking fiindwas created, then they
      may invest such funds In the bonds of any school
      distriat or school oommunity authorized to Issue
      bonds, under the same restrictions ss provided in
      the precedlnp article.4
          It Is the settled -law
                              __ of
                                 -. this
                                    - . Stats  that _
                                         _ -1 ._    oommis-
                                                       .
sinners court3 ar0 oourta of llnften Jurisdlctlon, navzng
only such powers, duties and authority as the Legislature
may oonfer upon them. In the absexoe of suoh oonferred
authority or power the commissioners aourt has none. S44
El Paso vs. glam, 106 3.W. (26) 393; "award vs. Benderson
county, 116 9-W. (Zd) 479.
Eon. V. 3. Gobr, Eege 3



          It will be observed that no provision is zade in
the three Articles set out above for any loan, imestsent,
01‘disponition of the sinking find of a political subdivision
such as Is contemplated by the Comissioaera Court of Blanco
county.
          Therefore, it is the opinion of'this departmat,
and you are respeotfully advised that the ComiJsioners Court
of Blanoo County oannot lawfully loan the &,500.00 taken
born the Blaze0 County Speoial Right of Xay i+'und
                                                 to Road
Frecinat No. 3.
          Trustlnp;that the above satisfactorily answers
your inquiry, we remin
                                             Yours very truly
                                 ATTORiiBY     (X2WU.L CFTEXAS




cw:pbp